ORDER

PER CURIAM.
Daniel Norris (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of two counts of possession of a controlled substance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The trial court’s judgment is affirmed in accordance with Rule 30.25(b).